April 21, 2011 DREYFUS INVESTMENT GRADE FUNDS, INC. -DREYFUS INFLATION ADJUSTED SECURITIES FUND Supplement to Prospectus dated December 1, 2010 The following information supersedes and replaces any contrary information contained in the sections of the fund’s prospectus entitled “Fund Summary - Portfolio Management” and “ Fund Details - Management”: Investment decisions for the fund are made by a team of portfolio managers from Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation (Dreyfus). The team members are Robert Bayston, David Horsfall and Peter Vaream, each of whom also is an employee of Dreyfus. The team has managed the fund since April 2011. Mr. Bayston has been a primary portfolio manager of the fund since January 2005, and is responsible for treasury inflation protected securities and derivative strategies with Standish, which he joined in 1991. He also has been employed by Dreyfus since September 2001. Mr. Horsfall is deputy chief investment officer and a senior portfolio manager at Standish, responsible for overseeing the management of all single and multi-sector active fixed income portfolios and strategies at Standish, which he joined in 1989. He also has been employed by Dreyfus since October 2010. Mr. Vaream is a director of active fixed income strategies and a senior portfolio manager at Standish, responsible for managing a variety of multi-sector portfolios at Standish, which he joined in 2007. Prior to joining Standish, Mr. Vaream managed a variety of fixed income products at MFS Investment Management. He also has been employed by Dreyfus since August 2008. There are no limitations on the role of a team member with respect to investment decisions for the fund. April 21, 2011 DREYFUS INVESTMENT GRADE FUNDS, INC. -DREYFUS SHORT TERM INCOME FUND Supplement to Prospectus dated December 1, 2010 The following information supersedes and replaces any contrary information contained in the sections of the fund’s prospectus entitled “Fund Summary - Portfolio Management” and “ Fund Details - Management”: Investment decisions for the fund are made by a team of portfolio managers from Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation (Dreyfus). The team members are David Horsfall, CFA, David Bowser, CFA, and Peter Vaream, each of whom also is an employee of Dreyfus. The team members have served as primary portfolio managers of the fund since October 2010. Messrs. Bowser and Vaream have served as portfolio managers of the fund since April 2008. Mr. Horsfall is deputy chief investment officer and a senior portfolio manager at Standish, responsible for overseeing the management of all single and multi-sector active fixed income portfolios and strategies at Standish, which he joined in 1989. He also has been employed by Dreyfus since October 2010. Mr. Bowser is a director of active fixed income strategies and a senior portfolio manager at Standish, responsible for managing a variety of multi-sector portfolios at Standish, which he joined in 2000. He also has been employed by Dreyfus since July 2006. Mr. Vaream is a director of active fixed income strategies and a senior portfolio manager at Standish, responsible for managing a variety of multi-sector portfolios at Standish, which he joined in 2007. Prior to joining Standish, Mr. Vaream managed a variety of fixed income products at MFS Investment Management. He also has been employed by Dreyfus since August 2008. There are no limitations on the role of a team member with respect to investment decisions for the fund. April 21, 2011 DREYFUS INVESTMENT GRADE FUNDS, INC. Supplement toStatement of Additional Information dated December 1, 2010 The following information supplements any contrary information contained in the section of the Funds’ Statement of Additional Information entitled “Management Arrangements – Portfolio Management” and “Management Arrangements – Additional Information About the Portfolio Managers.” Portfolio Management . The primary portfolio managers for Dreyfus Inflation Adjusted Securities Fund are David Horsfall, Robert Bayston and Peter Vaream. The primary portfolio managers for Dreyfus Intermediate Term Income Fund and Dreyfus Short Term Income Fund are David Horsfall, David Bowser and Peter Vaream. Additional Information About the Portfolio Managers . The following table lists the number and types of other accounts advised by each Fund’s primary portfolio managers and assets under management in those accounts as of February 28, 2011: Portfolio Manager Registered Investment Company Accounts Assets Managed Pooled Accounts Assets Managed Other Accounts Assets Managed Robert Bayston 5 $1.2B 3 $56.3M 38 $3.2B David Bowser 3 $479.6M 5 $1.2M 36 $3.7B David Horsfall 0 N/A 0 N/A 5 $307.8M Peter Vaream 3 $1.8B 1 $9.7M 26 $1.4M None of the accounts are subject to a performance-based advisory fee. The dollar ranges of Fund shares beneficially owned by the indicated Fund’s primary portfolio managers are as of February 28, 2011: Portfolio Manager Fund Name Dollar Range of Fund Shares Beneficially Owned Robert Bayston Dreyfus Inflation Adjusted Securities Fund None Dreyfus Short Term Income Fund None David Bowser Dreyfus Inflation Adjusted Securities Fund None Dreyfus Short Term Income Fund None Peter Vaream Dreyfus Inflation Adjusted Securities Fund None Dreyfus Short Term Income Fund None David Horsfall Dreyfus Inflation Adjusted Securities Fund None Dreyfus Short Term Income Fund None
